MEMORANDUM **
Tereso Sanchez Castillo, Albertha Sanchez, husband and wife, Cesar Ivan San*529chez Diaz, all natives and citizens of Mexico, petition and their son for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reconsider and to reopen proceedings in which they were denied cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Cano-Menda v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion in denying the petitioners’ motion to reconsider because the motion failed to identify any legal or factual errors in the BIA’s underlying decision. See 8 C.F.R. § 1003.2(b)(1) (“A motion to reconsider shall state the reasons for the motion by specifying the errors of fact or law in the prior Board decision and shall be supported by pertinent authority.”).
The BIA also did not abuse its discretion in denying the motion to reopen because petitioners failed to provide any new evidence to support their motion. See 8 C.F.R. § 1003.2(c)(1) (providing that a motion shall be supported by affidavits or other evidentiary material).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.